DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because “beakers” is listed twice in the alternative group expression.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 are is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Montaletti (US 2016/0046787).

Montaletti does not disclose the presence of a double melting peak, however, such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Alternatively, it would have been obvious to one of ordinary skill in the art to expect a double peak given that Montaletti anticipates the claimed propylene terpolymer having MFR and melting point that substantially overlaps with claimed melting point.
With respect to claim 19, Montaletti also discloses that an example of the alpha-nucleating agent includes phosphorus based nucleating agents (paragraphs 0078 and 0081).
With respect to claim 20, Montaletti does not disclose notched impact strength according to ISO179/1eA or haze according to ASTM D 1300-00, however, it discloses that articles made from the composition have a good balance of haze and impact properties (paragraph 0178).  
Given that Montaletti discloses that haze and impact properties are good and also because such properties are evidently dependent upon the nature of the composition used, the claimed impact and haze properties are inherent to Montaletti.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

With respect to claim 21, Montaletti does not disclose flexural modulus according to ISO178, however, it discloses that flexural modulus measured to ASTM D 790 is 500-1500 MPa (paragraph 0121).  
Given that Montaletti discloses high flexural modulus values in general and also because such a property is evidently dependent upon the nature of the composition used, the claimed flexural modulus is inherent to Montaletti.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Alternatively, it would have been obvious to one of ordinary skill in the art to obtain the claimed flexural modulus given that Montaletti anticipates the claimed ingredients and further given that Montaletti discloses that flexural modulus properties are high.
With respect to claim 22, the claimed optomechanical ability is based on properties of flex modulus, notched impact strength, and haze as discussed above and being inherent or obvious over Montaletti.  Also, Montaletti discloses that its composition provides for improved balance of mechanical properties, optical properties, and haze (paragraph 0007).  Therefore, the claimed optomechanical ability property is inherent or obvious over Montaletti.
With respect to claim 23, the examples of Montaletti include preparing a terpolymer with a Ziegler-Natta catalyst (paragraph 0171) and then mixing and extruding the terpolymer with the nucleating agent (paragraphs 0175-0176).
With respect to claims 24, 25, and 27-29, Montaletti disclose preparing articles such as cast or blown films, molded products, containers, and drinking cups  from the composition (paragraph 0131).
With respect to claim 26, the claimed optomechanical ability is based on properties of flex modulus, notched impact strength, and haze as discussed above and being inherent or obvious over 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn